MEMORANDUM **
Maria Carmen Coronel-Diaz, a native and citizen of Mexico, petitions for review of a decision of the Board of Immigration Appeals denying, as untimely and numerically — barred, her second motion to reopen removal proceedings. The BIA declined to exercise its sua sponte authority to reopen under 8 C.F.R. § 1003.2(a).
Coronel-Diaz argues that the BIA should have sua sponte reopened removal proceedings, and should have excused her untimely and numerically-barred motion to reopen.
We lack jurisdiction to review the BIA’s discretionary decision whether to exercise its sua sponte authority to reopen under § 8 C.F.R. § 1003.2(a). See Ekimian v. INS, 303 F.3d 1153, 1159-60 (9th Cir. 2002). Accordingly, we dismiss CoronelDiaz’s petition for lack of jurisdiction.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.